The opinion of the Court was delivered, by
Lowrie, J.
The plaintiff filed a mechanic’s lien, 8th September, 1845, issued sei. fa. upon it 10th December, 1845, then took no further steps until 31st July, 1850, after which he urged his claim and got a verdict, 28th October, 1850. The Court below arrested the judgment on the ground that the lien had expired by reason of the lapse of five years between the filing of the lien and the verdict upon it. In this there is error.
The Mechanics’ Lien Act of 1836, sec. 24, expressly refers to the law relating to the revival of judgments as an analogy for this *321proceeding, and under that law the lien is continued, if a scire facias be issued within the five years and duly prosecuted after-wards: 7 Watts 217; 9 W. & Ser. 13. The defendant has no right to complain of the delay in this case, for it occurred after he was summoned to answer, and therefore he could have speeded the cause at his pleasure.
The motion for a new trial appears to have been abandoned below, therefore the plaintiff must have judgment on the verdict.
Judgment reversed, and judgment for the plaintiff.